Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J., at hearing; William Mogulescu, J., at plea and sentence), rendered September 10, 1999, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant’s suppression motion was properly denied. The only rational inference that may be drawn from the evidence is that the arresting officer had probable cause to arrest defendant for an undercover drug sale on the basis of information shared among the members of the arresting officer’s team, who had been working closely together (see, People v Gonzalez, 91 NY2d 909; People v Mims, 88 NY2d 99, 113-114). Concur— Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.